            Case 2:18-cv-00987-GMN-PAL Document 15 Filed 01/29/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                      UNITED STATES DISTRICT COURT

11                                               DISTRICT OF NEVADA

12   SHEYLA M. FRIAS,                                       )
                                                            )   Case No. 2:18-cv-00987-GMN-PAL
13                             Plaintiff,                   )
                                                            )   DEFENDANT’S MOTION FOR EXTENSION
14           v.                                             )   OF TIME TO RESPOND TO PLAINTIFF’S
                                                            )   COMPLAINT AND FILE CERTIFIED
15   NANCY A. BERRYHILL,                                    )   ADMINISTRATIVE RECORD.
     Acting Commissioner of Social Security,                )
16                                                          )
                               Defendant.                   )
17

18
             Defendant, the Acting Commissioner of Social Security (the “Commissioner”), respectfully
19
     moves for a 30 day extension of time to respond to Plaintiff’s Complaint and file the Certified
20   Administrative Record (CAR). The current due date was January 28, 2019.1 The new due date for
21   Defendant’s response and filing of the CAR would be on February 27, 2019. This is Defendant’s
22   first request for extension of time.
23           Good cause exists to extend the current deadline because Defendant needs additional time to
24   prepare a paper copy of the CAR and serve Plaintiff. (Declaration of Tina Naicker (Naicker Decl.) at
25   1
      Counsel apologizes for the belated request for extension, but due to a technical and/or administrative error, did not
26   properly calendar Defendant’s response. Counsel sought to move for an extension of time as soon as she discovered the
     error (Naicker Decl. at ¶ 2)
     Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                               -1-
           Case 2:18-cv-00987-GMN-PAL Document 15 Filed 01/29/19 Page 2 of 3




 1   ¶ 2). Under current agency guidelines, instead of the electronic copy of the CAR, because Plaintiff is

 2   pro see in this matter, the agency is required to prepare a separate paper copy to file and serve to

 3   Plaintiff (Naicker Decl. at ¶ 3). Counsel attempted to reach Plaintiff by telephone on January 29,

 4   2019, but could not reach Plaintiff as the call failed, despite repeated attempts to reach her (Id. at ¶ 4).

 5   To the extent the Motion is not granted, Defendant will not be able to provide a copy of the CAR to

 6   Plaintiff in order for her to prepare her Motion for Summary Judgment. (Id. at ¶ 5). Defendant makes

 7   this request in good faith with no intention to unduly delay the proceedings. Defendant respectfully

 8   requests that the Scheduling Order be modified accordingly.

 9          Respectfully submitted this 29th day of January 2019,

10
                                                    NICHOLAS A. TRUTANICH
11                                                  United States Attorney
12
                                                    /s/ Tina L. Naicker
13                                                  TINA L. NAICKER
                                                    Special Assistant United States Attorney
14                                                  Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26
     Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                        -2-
           Case 2:18-cv-00987-GMN-PAL Document 15 Filed 01/29/19 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE
 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3     DEFENDANT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S
             COMPLAINT AND FILE CERTIFIED ADMINISTRATIVE RECORD
 4
     on the date and via the method of service identified below:
 5

 6          By U.S. Mail on January 30, 2019:
 7          Sheyla M. Frias
            6320 Alderlyn Ave
 8          Las Vegas, NV 89122
            Attorneys for Plaintiff
 9

10          Respectfully submitted this 29th day of January 2019,
11

12                                                          /s/ Tina L. Naicker
                                                            TINA L. NAICKER
13                                                          Special Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26
     Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                        -3-
          Case 2:18-cv-00987-GMN-PAL Document 15-1 Filed 01/29/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                           DISTRICT OF NEVADA

12   SHEYLA M. FRIAS,                                   )
                                                        )   Case No. 2:18-cv-00987-GMN-PAL
13                           Plaintiff,                 )
                                                        )   DECLARATION OF TINA L. NAICKER IN
14           v.                                         )   SUPPORT OF DEFENDANT’S MOTION FOR
                                                        )   EXTENSION OF TIME TO RESPOND TO
15   NANCY A. BERRYHILL,                                )   PLAINTIFF’S COMPLAINT AND FILE
     Acting Commissioner of Social Security,            )   CERTIFIED ADMINISTRATIVE RECORD.
16                                                      )
                             Defendant.                 )
17

18
                                          DECLARATION OF TINA L. NAICKER
19
             I, Tina L. Naicker, declare, as follows:
20           1.      I am an Assistant Regional Counsel for the Office of the General Counsel, Region IX,
21   Social Security Administration. I am Special Assistant United States Attorney assigned to the
22   Northern District of California, and am the primary attorney handling the defense of this matter. I
23   make this Declaration on personal knowledge of the facts and circumstances herein and if called to
24   testify could and would do so competently.

25           2.      On August 21, 2018, Plaintiff filed her complaint (Dkt. 7). Defendant was served on

26   November 27, 2018. As such, the deadline for Defendant to respond to Plaintiff’s Complaint and file
     Decl. of TLN ISO Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                                     -1-
          Case 2:18-cv-00987-GMN-PAL Document 15-1 Filed 01/29/19 Page 2 of 3




 1   and serve a copy of the Certified Administrative Record (CAR) was on January 28, 2019. Due to a

 2   calendaring and/or technical error, I did not accurately calendar Defendant’s response time and upon

 3   learning the error, I immediately sought an extension of time. Defendant is respectfully requesting

 4   additional time to prepare a paper copy of the CAR and serve Plaintiff.

 5           3.         Under current agency guidelines, instead of the electronic copy of the CAR, because
     Plaintiff is pro see in this matter, the agency is required to prepare a separate paper copy to file and
 6
     serve to Plaintiff. As such, additional time is required in order to prepare a paper copy of the CAR to
 7
     serve Plaintiff.
 8
             4.         I attempted to reach Plaintiff by telephone on January 29, 2019, but each attempt
 9
     resulted in “Call Failed” and I was not able to reach her by the telephone number listed on the docket.
10
     I have no reason to believe that Plaintiff would object to the requested relief and will suffer no
11
     prejudice as a result of the request for extension.
12
             5.         To the extent the Motion is not granted, Defendant will not be able to provide a copy of
13
     the paper CAR to Plaintiff in order for her to prepare her Motion for Summary Judgment.
14           6.         The current due date for Defendant’s time to respond to Plaintiff’s complaint was
15   January 28, 2019. The new due date for Defendant to file her response and CAR would be February
16   27, 2019. Defendant respectfully requests that the Court’s scheduling order be modified accordingly.
17

18   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the above statements are true and
19   correct.

20

21           DATED: January 29, 2019                         /s/ Tina Naicker

22

23

24

25

26
     Decl. of TLN ISO Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                                     -2-
          Case 2:18-cv-00987-GMN-PAL Document 15-1 Filed 01/29/19 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE
 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3    DECLARATION OF TINA L. NAICKER IN SUPPORT OF DEFENDANT’S MOTION FOR
        EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT AND FILE
 4                     CERTIFIED ADMINISTRATIVE RECORD
 5   on the date and via the method of service identified below:

 6
             By U.S. Mail on January 30, 2019:
 7
             Sheyla M. Frias
 8           6320 Alderlyn Ave
             Las Vegas, NV 89122
 9           Attorneys for Plaintiff
10
             Respectfully submitted this 29th day of January 2019,
11

12
                                                             /s/ Tina L. Naicker
13                                                           TINA L. NAICKER
                                                             Special Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26
     Decl. of TLN ISO Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                                     -3-
          Case 2:18-cv-00987-GMN-PAL Document 15-2 Filed 01/29/19 Page 1 of 2




 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                                           DISTRICT OF NEVADA

 6   SHEYLA M. FRIAS,                                  )
                                                       )   Case No. 2:18-cv-00987-GMN-PAL
 7                          Plaintiff,                 )
                                                       )   [PROPOSED] ORDER GRANTING
 8          v.                                         )   DEFENDANT’S MOTION FOR EXTENSION
                                                       )   OF TIME TO RESPOND TO PLAINTIFF’S
 9   NANCY A. BERRYHILL,                               )   COMPLAINT AND FILE CERTIFIED
     Acting Commissioner of Social Security,           )   ADMINISTRATIVE RECORD.
10                                                     )
                            Defendant.                 )
11

12
                                              [PROPOSED] ORDER
13
            For good cause appearing therein, IT IS HEREBY ORDERED that the Motion for Extension
14   of Time for Defendant to Respond to Plaintiff’s Complaint and File Certified Administrative Record is
15   hereby GRANTED. Plaintiff shall file her motion for summary judgment on or before February 27,
16   2019. All other deadlines shall be extended accordingly.
17
     IT IS SO ORDERED.
18
             January 31, 2019
     Dated: _____________                   ____________________________________________
19
                                            THE HONORABLE PEGGY A. LEEN
20                                          United States District Court Magistrate Judge

21

22

23

24

25

26
     PO Granting Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                            -1-
          Case 2:18-cv-00987-GMN-PAL Document 15-2 Filed 01/29/19 Page 2 of 2




 1                                        CERTIFICATE OF SERVICE
 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3    [PROPOSED] ORDER GRANTING MOTION FOR EXTENSION OF TIME TO RESPOND
       TO PLAINTIFF’S COMPLAINT AND FILE CERTIFIED ADMINISTRATIVE RECORD
 4
     on the date and via the method of service identified below:
 5

 6          By U.S. Mail on January 30, 2019:
 7          Sheyla M. Frias
            6320 Alderlyn Ave
 8          Las Vegas, NV 89122
            Attorneys for Plaintiff
 9

10          Respectfully submitted this 29th day of January 2019,
11

12                                                          /s/ Tina L. Naicker
                                                            TINA L. NAICKER
13                                                          Special Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26
     PO Granting Motion for Extension of Time to File Answer and CAR; Case No. 2:18-cv-00987-GMN-PAL

                                                                            -2-
